776 S.W.2d 221 (1989)
PUBLIC UTILITY COMMISSION OF TEXAS, Appellant,
v.
COALITION OF CITIES FOR AFFORDABLE UTILITY RATES, et al., Appellees.
GULF STATES UTILITIES COMPANY, Appellant,
v.
COALITION OF CITIES FOR AFFORDABLE UTILITY RATES, et al., Appellees.
Nos. 3-89-093-CV, 3-89-095-CV.
Court of Appeals of Texas, Austin.
June 7, 1989.
Jim Mattox, Atty. Gen., Susan D. Bergen, Karen Pettigrew, Asst. Attys. Gen., Austin, for Public Utility Com'n of Texas.
Jim Boyle, Law Offices of Jim Boyle, Austin, for Cities for Affordable Rates.
Jim Mattox, Atty. Gen., W. Scott McCollough, Asst. Atty. Gen., Austin, for the State.
Grace Casstevens, Butler & Casstevens, Austin, for Cities of Bridge City, et al.
Kenneth G. Hurwitz, Ritts, Brickfield & Kaufman, Washington, D.C., for North Star Steel of Texas.
John L. Laakso, Asst. Public Counsel, Austin, for Office of Public Utility Counsel.
Barry Bishop, Clark, Thomas, Winters & Newton, Austin, for Gulf States Utilities Co.
Before SHANNON, C.J., and CARROLL and ABOUSSIE, JJ.

ORDER
PER CURIAM.
Appellants in the above causes, Public Utility Commission of Texas and Gulf States Utilities Company, have filed, in this Court, their motions to set aside the district court's order denying suspension of temporary injunction. Tex.R.App.P.Ann. 43(c), (f) (Supp.1989). We will grant the motions.
In the underlying cause, the district court of Travis County, on May 15, 1989, entered its amended order granting temporary injunction. That order enjoins the Commission from "permitting or sponsoring" proceedings involving litigation of the prudence of Gulf States Utilities Company's investment in the River Bend Nuclear *222 Power Project in Docket No. 8702, currently pending in the Commission. The Commission filed its notice of appeal and supersedeas with the district clerk on May 15, 1989; Gulf States Utilities Company filed its appeal bond on May 18, 1989. Tex.R. App.P.Ann. 40, 42 (Supp.1989).
Thereafter, the district court entered its order denying suspension of the order of temporary injunction. Texas R.App.P.Ann. 43(a) provides, in pertinent part, that the pendency of an appeal from an order granting interlocutory relief does not suspend the order appealed from unless "the appellant is entitled to supersede the judgment without security by giving notice of appeal." Because the Commission is exempt from posting bond, pursuant to Tex.Civ. Prac. & Rem.Code Ann. § 6.001 (1986) it is entitled to supersede the order appealed. Ammex Warehouse Company v. Archer, 381 S.W.2d 478 (Tex.1984); City of San Antonio v. Clark, 554 S.W.2d 732 (Tex.Civ. App.1977, no writ).
Accordingly, we grant appellants' motions to set aside district court's order denying suspension of temporary injunction. This Court directs that the district court shall immediately set aside its order denying suspension of temporary injunction, entered May 31, 1989, in cause no. 447,502 (consolidated) styled "Coalition of Cities for Affordable Rates, Plaintiff v. Public Utility Commission of Texas and Gulf States Utilities Company, Defendants".
It is so ordered this 7th day of June 1989.
ABOUSSIE, J., not participating.